DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 02/17/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 12, 16, 17, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian et al. (US 2013/0122660) in view of Khenkin (US 2010/0128914).
Regarding claim 1, Elian discloses a sensor device (Fig. 15), comprising:
a leadframe (91);
a sensor chip (10) arranged on the leadframe;
an encapsulation material (92) arranged on a main surface and a side surface of the sensor chip;
a signal port (15), wherein a side surface of the sensor device extends between opposing main surfaces of the sensor device, wherein one of the main surfaces is a mounting surface of the sensor device (see Fig. 15); and

In the embodiment shown in Fig. 15, Elian does not disclose that the channel is devoid of material. However, Elian does disclose forming channels devoid of material with a narrower outlet (see, e.g., Fig. 7). There is a benefit to using channels devoid of material in that they offer less resistance to the transfer of fluid in the channel than a porous material would. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the channel of the device shown in Fig. 15 of Elian to have a channel devoid of material for this benefit.
Elian does not disclose that the signal port is arranged on the side surface. However, arranged signal ports to be on side surfaces of sensor devices is well-known in the art (Fig. 8 of Khenkin). There is a benefit to such a configuration in that side ports can lead to lower profile devices (¶ 0006 of Khenkin). It would have been obvious to one having ordinary skill in the art to form the signal port of Elian to be at the side surface for this benefit.
Regarding claim 3, the channel is at least partly formed by a recess in the leadframe (see Fig. 15 of Elian).
Regarding claim 4, the channel is at least partly formed by a recess in the sensor chip (see Fig. 15).
Regarding claim 5, the leadframe comprises a first part (left side portion containing the recess) and a second part (right side portion containing the wire) joined together.
Regarding claim 6, the channel is at least partly formed by a hole comprises in at least one of the first part and the second part (see Fig. 15), wherein the hole extends in a direction substantially perpendicular to a main surface of the leadframe (see Fig. 15).

Regarding claim 8, a footprint of the first part is similar to a footprint of the second part (both have rectangular cross sections).
Regarding claim 11, Elian discloses a sensor device (Fig. 15), comprising:
a chip carrier (combination of 23 and 91), wherein the chip carrier comprises a printed circuit board material (¶ 0073);
a sensor chip (10) arranged on the chip carrier;
an encapsulation structure (92) encapsulating the sensor chip;
a signal port (15), wherein a side surface of the sensor device extends between opposing main surfaces of the sensor device, wherein one of the main surfaces is a mounting surface of the sensor device (see Fig. 15), wherein the signal port comprises a hole in the chip carrier; and
a channel extending from the signal port through the chip carrier to a sensing structure of the sensor chip (see Fig. 15).
In the embodiment shown in Fig. 15, Elian does not disclose that the channel is devoid of material. However, Elian does disclose forming channels devoid of material with a narrower outlet (see, e.g., Fig. 7). There is a benefit to using channels devoid of material in that they offer less resistance to the transfer of fluid in the channel than a porous material would. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the channel of the device shown in Fig. 15 of Elian to have a channel devoid of material for this benefit.
Elian does not disclose that the signal port is arranged on the side surface. However, arranged signal ports to be on side surfaces of sensor devices is well-known in the art (Fig. 8 of Khenkin). There is a benefit to such a configuration in that side ports can lead to lower profile devices (¶ 0006 of Khenkin). 
Regarding claim 12, the encapsulation structure comprises a lid providing a cavity housing the sensor chip (see Fig. 15 of Elian).
Regarding claim 16, the sensor chip is directly arranged on the chip carrier (see Fig. 15).
Regarding claim 17, Elian does not explicitly disclose that the chip comprises a microphone. However, using sensor chips as microphones is well-known in the art (see Abstract of Khenkin). There is a benefit to using sensor chips as microphones with the signal port comprising an acoustic port of the microphone in order to capture sound. It would have been obvious to one having ordinary skill in the art to use the device as a microphone for this benefit.
Regarding claim 22, Elian discloses a sensor device (Fig. 15), comprising:
a leadframe (91). Elian does not explicitly disclose a delineation between parts of the leadframe. However, one having ordinary skill in the art can choose to delineate the leadframe into a first part and a second part based on the topography of the device. As such, the portion of the leadframe not directly underneath 92 may be considered a first part of the leadframe and the remainder of the leadframe may be considered a second part of the leadframe arranged on the first part.
Elian further discloses a sensor chip (10) arranged on the second part of the leadframe;
an encapsulation material (92) arranged on a main surface and a side surface of the sensor chip;
a signal port (15), wherein a side surface of the sensor device extends between opposing main surfaces of the sensor device, wherein one of the main surfaces is a mounting surface of the sensor device (see Fig. 15); and
a channel extending from the signal port between the first part and the second part of the leadframe to a sensing structure of the sensor chip (see Fig. 15).

Regarding claim 23, Elian further discloses that the channel is at least partyly formed bya hole comprised in the second part of the leadframe, wherein the hole extends in a direction substantially perpendicular to a main surface of the leadframe (see Fig. 15).
Regarding claim 24, Elian further disclose that the first part of the leadframe comprises first leads (corresponding to the contact pads flush with the bottom surface of 91, only one of which is shown in Fig. 15).
Regarding claim 25, Elian further discloses that the second part of the leadframe comprises second leads (corresponding to the contact pads flush with the top surface of 91, only one of which is shown in Fig. 15).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian and Khenkin as applied to claim 1 above, and further in view of Uzoh et al. (US 2015/0380377).
Regarding claim 2, Elian does not disclose the composition of the encapsulation material. However, it is well known in the art to form encapsulation materials from epoxy (¶ 0072 of Uzoh). It would have been obvious to one having ordinary skill in the art to form the encapsulation material from epoxy as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian and Khenkin as applied to claim 11 above, and further in view of Uzoh et al. (US 2015/0380377).
In re Leshin, 125 USPQ 416.
Regarding claim 15, Elian does not disclose the composition of the encapsulation material. However, it is well known in the art to form encapsulation materials from moulding materials (¶ 0072 of Uzoh). It would have been obvious to one having ordinary skill in the art to form the encapsulation material from mouding materials as Uzoh demonstrates their effectiveness in encapsulation materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian and Khenkin as applied to claim 11 above, and further in view of Pahl et al. (US 2014/0036466).
Regarding claim 14, Elian does not disclose the composition of the encapsulation material. However, it is well known in the art to form encapsulation materials from metal materials (¶ 0007 of Pahl). It would have been obvious to one having ordinary skill in the art to form the encapsulation material from metal materials as Pahl demonstrates their effectiveness in encapsulation materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian and Khenkin as applied to claim 1 above, and further in view of Chen et al. (US 2008/0248613).
Regarding claim 9, Elian does not disclose a second signal port. However, using second signal ports arranges at further side surfaces and second channels extending from the second signal port to 
Regarding claim 10, Elian does not disclose a second signal port. However, using second signal ports arranges at further side surfaces and second channels extending from the second signal port to the sensing structures is well-known in the art (see Fig. 7B of Chen). There is a benefit to such a configuration in that it allows for inputs from multiple sides. It would have been obvious to one having ordinary skill in the art to incorporate such features for this benefit. It further would have been obvious to use a second sensor chip in order to measure these inputs independently.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection incorporates an embodiment of Elian in which the channel is devoid of material.
Applicant also argues that “Examiner has failed to address the second sensor chip recited by dependent claim 10.” (purgandum). This argument is not persuasive as this limitation was addressed in the last line of the rejection of claim 10 in both this and the prior Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEVEN B GAUTHIER/Examiner, Art Unit 2893